In re Williams, Antywane Eric; — Defendant; Applying For Writ of Certiorari and/or Review, Parish of Bossier, 26th Judicial District Court Div. C, No. 192,617; to the Court of Appeal, Second Circuit, No. 48,416-KA.
Granted. The decision of the court of appeal is vacated to the extent that it purports to affirm defendant’s convictions while setting aside his sentences and remanding the case for a ruling on the pending motion for a new trial and for resen-tencing. In the event that the trial court denies the motion for a new trial and resentences defendant, he may appeal again to the court of appeal from his convictions as well as sentences, and from the denial of his motion for a new trial.